Citation Nr: 1707310	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from January 12, 2009, to November 23, 2010, and in excess of 20 percent since November 24, 2010, for lumbar degenerative disc disease with strain.

2.  Entitlement to a rating in excess of 10 percent since June 30, 2008, for right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent since June 30, 2008, for right knee instability with surgical scar.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1972 to December 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2011 decisions of the Waco, Texas, Regional Office (RO). In December 2013, the Board remanded the appeal to the RO for additional action.

On his May 2010 VA Form 9, the Veteran requested a travel board hearing. Later in May 2010, the Veteran submitted a VA form indicating that he wanted to withdraw his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 


FINDINGS OF FACT

1.  Since January 12, 2009, the Veteran's low back disorder has been shown to be manifested by no more than low back pain that radiated into the lower extremities, flare-ups resulting in an inability to get up on his own, a need for assistance getting on and off the toilet, antalgic gait, guarding, use of a cane and back brace, absent deep tendon reflexes, and forward flexion limited to 30 degrees, extension limited to 5 degrees with pain, right and left lateral flexion to 15 degrees with pain, and right and left lateral rotation to 15 degrees with pain.

2.  Since June 30, 2008, the Veteran's right knee disability has been shown to be manifested by no more than pain; flare-ups on prolonged standing, walking, or using the stairs; arthritis; requiring assistance to stand and sit; crepitus; guarding; antalgic gait; tenderness to palpation; effusion; giving way resulting in him falling; limitation of flexion to 70 degrees with pain; decreased muscle strength on flexion; previous surgery for removal of cartilage; and a scar 10 centimeters long and 1 centimeter wide that was not painful or unstable.

3.  The Veteran's service-connected low back and right knee disabilities make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, since January 12, 2009, for lumbar degenerative disc disease with strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a rating of 10 percent, since January 12, 2009, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating of 10 percent, since January 12, 2009, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 10 percent, since June 30, 2008, for right knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).





5.  The criteria for a rating in excess of 10 percent, since June 30, 2008, for right knee instability with surgical scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5257, 7805 (2016).

6.  The criteria for a rating of 20 percent, since June 30, 2008, for right knee dislocated semilunar cartilage with pain and effusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

7.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an April 2009 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The April 2009 notice was issued to the Veteran prior to the August 2009 and July 2011 rating decisions from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.




II.  Increased Ratings Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Traumatic arthritis is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016). Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 
	


Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Lumbar Spine

Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  

There are also several relevant note provisions associated with Diagnostic Code 5242. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  


Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A January 2009 VA treatment states that the Veteran had low back pain and forward bend to 30 degrees, back bend to 0-5 degrees, and side bend to 5 degrees. A March 2009 VA magnetic resonance imaging (MRI) study states a diagnosis of multilevel disc desiccation without focal disc protrusions or spinal stenosis. Neural foramina appeared normal. Degenerative endplate changes were seen at the L1-L2 and L3-L4 levels. 

At that time, the Veteran exhibited forward bending limited to 60 degrees and back bending to 0 degrees. A March 2009 initial physical therapy evaluation noted the Veteran had low back pain and increased pain with prolonged sitting or standing. On examination, he exhibited increased lumbar lordosis, slightly antalgic gait, increased pain on extension, flexion, rotation, and during side bending decreased flexion. He had poor ability to bend and only fair ability to walk or sit. A May 2009 VA treatment record lists a prior medical history of degeneration of intervertebral discs and back pain. Another July 2009 VA treatment record states that the Veteran had a mild antalgic gait, limitation of flexion with guarding, and degenerative disc disease.

In November 2009, the Veteran was afforded a VA examination. He reported daily low back pain and flare-ups. He could not walk for more than one-half of a block or stand for more than five minutes. He wore a lumbosacral brace. On examination, he exhibited flexion to 80 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 15 degrees with pain, and right and left lateral rotation to 15 degrees with pain. He had no additional limitation of motion after repeated use. His deep tendon reflexes were below normal. He could not walk without a cane. 

A February 2010 VA treatment record states that the Veteran had complaints of low back pain which radiated into his left lower extremity. On examination, he exhibited guarding during range of motion testing. A November 2010 VA treatment record states that the Veteran had forward flexion limited to 40 degrees and extension to 5 degrees; he had no deep tendon reflexes in his lower extremities. 

In March 2011, the Veteran was afforded a VA examination. He reported low back pain, but no radiation to his lower extremities. He wore a lumbar support and walked with the assistance of a cane. He reported flare-ups that required assistance getting up from a sitting or lying position and assistance sitting down; he required assistance getting on and off the toilet. He reported being able to walk no more than one block and was limited in his ability to stand. On examination, he exhibited antalgic gait, decreased deep tendon reflexes, forward flexion to 60 degrees with pain, extension to 20 degrees with pain, right rotation to 30 degrees, left rotation to 20 degrees with pain, and right and left lateral flexion to 20 degrees with pain on each side. He experienced increased pain on repeated use testing. He was diagnosed with lumbar spine multilevel degenerative disc disease with chronic low back strain.

A May 2011 VA treatment record states that the Veteran had forward flexion to 90 degrees and extension to 5 degrees; he exhibited no guarding. A November 2011 VA treatment record states that the Veteran had chronic low back pain and an antalgic gait.

In October 2015, the Veteran was afforded a VA examination. He was diagnosed with lumbar spine degenerative disc disease. He reported constant low back pain which was made worse with prolonged walking and sitting. He stated that he used a cane constantly to walk as a result of his low back pain. He reported no flare-ups. On examination, he exhibited forward flexion to 70 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 28 degrees, all with pain. The examiner indicated that the pain does not cause functional loss and there was no additional loss of range of motion or functional loss following repeated use testing. The examiner indicated that the Veteran had no guarding, muscle spasms, or localized tenderness. Muscle strength testing, reflex testing, and sensation testing were all normal. The examiner indicated that the Veteran had no signs or symptoms of lower extremity radiculopathy. There was no ankylosis of the spine and the Veteran did not have intervertebral disc syndrome. The examiner wrote that the Veteran had functional loss resulting in pain with prolonged sitting, standing, or walking.

Since January 12, 2009, the Veteran's low back disorder has been shown to be manifested by no more than low back pain that radiated into the lower extremities, flare-ups resulting in an inability to get up on his own, a need for assistance getting on and off the toilet, antalgic gait, guarding, use of a cane and back brace, absent deep tendon reflexes, and forward flexion limited to 30 degrees, extension limited to 5 degrees with pain, right and left lateral flexion to 15 degrees with pain, and right and left lateral rotation to 15 degrees with pain. Given these facts, the Board finds that the Veteran's low back disorder most closely approximates a 40 percent rating during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 50 percent rating is not warranted as the Veteran does not have ankylosis.

As the Veteran has exhibited pain radiating to his lower extremities and his deep tendon reflexes have been absent, additional ratings for lower extremity radiculopathy are warranted. A 10 percent rating is warranted for each lower extremity for mild paralysis as the Veteran's radiculopathy symptoms are only occasionally detectable.

B.  Right Knee

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). 

Diagnostic Code 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  

Linear scars and any disabling effect(s) not considered in a rating provided under diagnostic codes 7800, 7801, 7802, and 7804 are to be evaluated under the appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).  

A June 2008 VA treatment record states that the Veteran had crepitus in his knee; he was diagnosed with degenerative joint disease. A July 2009 VA treatment record states that the Veteran had guarding during range of motion testing. 

In November 2009, the Veteran was afforded a VA examination. He reported constant sharp knee pain, which was made worse by walking one-half block, standing for more than five minutes, or using the stairs. On examination, he exhibited tenderness to palpation. He had no limitation of extension and limitation of flexion to 70 degrees with pain. He exhibited no additional loss of range of motion following repeated use testing and had no laxity or instability. He was diagnosed with mild to moderate bicompartmental degenerative joint disease with narrowing and lipping and chronic knee pain with decreased range of motion.

A February 2010 VA treatment record notes that the Veteran had complaints of knee pain, which worsened if he stood or sat in the same position for a prolonged period. He used a cane to walk. A November 2010 VA treatment record states that the Veteran had guarding on range of motion testing, tenderness to palpation, and effusion. A December 2010 X-ray study states a diagnosis of degenerative arthritic changes with a free joint body.

In March 2011 the Veteran was afforded a VA examination. He reported pain and stiffness but no recent problems with locking and no complaints of clicking or popping. He reported episodes of giving way that caused him to fall. He used a cane and could walk up to one block and stand for up to three minutes. He reported that  he occasionally needed help standing or sitting. On examination, he exhibited a slow, antalgic gait, had crepitus, and tenderness to palpation. Active range of motion was 0 to 80 degrees with pain; the examiner could not assess passive range of motion due to muscle guarding. He had increased pain on repeated use. He had a well-healed scar measuring 6 centimeters by 0.4 centimeters. He was diagnosed with degenerative joint disease status post surgery with residual scar.

In October 2015, the Veteran was afforded a VA examination. He was diagnosed with arthritis with instability. The Veteran reported functional loss resulting in pain with prolonged standing and walking. On examination, he exhibited flexion to 95 degrees with pain and extension to 0 degrees and had no additional loss of range of motion following repeated use. He had pain on palpation and reported no flare-ups. He had decreased muscle strength on flexion but no muscle atrophy, no ankylosis, no instability, and no meniscus condition, although he previously had a surgery for removal of cartilage. He also had a scar 10 centimeters long and 1 centimeter wide. The scar was not painful or unstable.

Since June 30, 2008, the Veteran's right knee disability has been shown to be manifested by no more than pain; flare-ups on prolonged standing, walking, or using the stairs; arthritis; requiring assistance to stand and sit; crepitus; guarding; antalgic gait; tenderness to palpation; effusion; giving way resulting in him falling; limitation of flexion to 70 degrees with pain; decreased muscle strength on flexion; previous surgery for removal of cartilage; and a scar 10 centimeters long and 1 centimeter wide that was not painful or unstable. Given these facts, the current 10 percent evaluation for instability and 10 percent evaluation for arthritis adequately reflect the Veteran's limitation of motion and functional impairment during the relevant period. However, that a 20 percent rating for dislocated semilunar cartilage is warranted due to the Veteran's periods of pain and effusion into the joint. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 20 percent rating for instability is not warranted as the Veteran does not exhibit moderate subluxation or instability and a 20 percent rating is not warranted for limitation of flexion as the Veteran does not exhibit limitation to 45 degrees. The Veteran's disability does not warrant assignment of a separate compensable evaluation for his scar as his scar does not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.118, Diagnostic Code 7805. The Veteran's disability also does not warrant a separate rating for removal of cartilage as his post-surgical disability is not symptomatic.

III.  TDIU 

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Given the increased ratings above, the Veteran now meets the schedular criteria for a TDIU.

The Social Security Administration (SSA) determined that the Veteran was disabled beginning in November 1997 due to his low back and knee disorder. In a May 2010 statement, the Veteran wrote that he has been unable to do any substantial work since 1995. The report of an October 2010 VA examination states that the Veteran had "adverse effects on employment from the issues related to his back and knee conditions." The report of the Veteran's March 2011 VA examination states that the Veteran left his job due, in part, to his low back disorder. The report of the Veteran's October 2015 VA examination states that his right knee disorder would impair his ability to do any job that requires standing for more than 20-30 minutes at a time or walking for more than 20 minutes at a time. The examiner further wrote that the Veteran's low back disorder would prevent him from doing a job that requires lifting over 15-20 pounds, requires walking or standing for more than 20-30 minutes, or requires sitting without repositioning for more than 30 minutes. Additionally, as discussed above, due to the Veteran's low back and knee disorders, he requires assistance standing up and sitting down, including to use the toilet, and he requires a cane at all times to walk. 

Given that SSA has determined that the Veteran's low back and knee disorder render him disabled and given that his disabilities result in an inability to sit, stand, or walk for any length of time, that he requires assistance to use the toilet, and he cannot walk without a cane, the Board finds that the Veteran's disabilities make the Veteran unable to secure or follow a substantially gainful occupation. Therefore, a TDIU is granted.

ORDER

A rating of 40 percent since January 12, 2009, for lumbar degenerative disc disease with strain is granted.

A rating of 10 percent since January 12, 2009 for right lower extremity radiculopathy is granted.

A rating of 10 percent since January 12, 2009 for left lower extremity radiculopathy is granted.

A rating in excess of 10 percent since June 30, 2008, for right knee arthritis is denied.

A rating in excess of 10 percent since June 30, 2008, for right knee instability with surgical scar is denied.

A rating of 20 percent since June 30, 2008, for right knee dislocated semilunar cartilage with pain and effusion is granted.

TDIU is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


